Order entered August 11, 1975, in the Supreme Court, New York County, unanimously reversed, on the law, without costs and without disbursements, and the matter remanded to Special Term for a hearing and consideration of evidentiary facts to determine whether or not there should be an estoppel against respondent New York City Health and Hospitals Corporation. (Bender v New York City Health & Hosps. Corp. 38 NY2d 662; Economou v New York City Health & Hosps. Corp. 38 NY2d 662.) If it he concluded that estoppel does apply, then permission to serve a notice of claim on the Health and Hospitals Corporation nunc pro tunc should be granted; otherwise, such leave should be denied. Concur—Stevens, P. J., Kupferman, Lupiano, Capozzoli and Lane, JJ.